535 So. 2d 622 (1988)
Ronald Davis SMALL, Appellant,
v.
STATE of Florida, Appellee.
No. 88-699.
District Court of Appeal of Florida, First District.
December 12, 1988.
*623 Ronald Davis Small, pro se.
No appearance for the State.
NIMMONS, Judge.
Small appeals the summary denial of his motion to correct an illegal sentence, filed pursuant to Fla.R.Crim.P. 3.800(a), alleging that he was sentenced in excess of the statutory maximum.
He claims he was convicted of "simple" robbery which carries a term of only 15 years but was nevertheless sentenced to life imprisonment. Although the copy of the indictment attached to Small's motion charges the offense of armed robbery (with firearm), the judgment and sentence, copy of which is also attached to Small's motion, states that Small was convicted by jury of "robbery," there being no indication that it was an armed robbery.
The order denying the motion recites that the trial court had reviewed the file in appellant's case, but the order fails to refute, either by attachment of portions of the record or otherwise, the appellant's claim.
Accordingly, we reverse and remand for further proceedings. If the trial court again summarily denies appellant's motion, it should attach portions of the record which refute his allegation.
REVERSED and REMANDED.
SMITH, C.J., and MILLS, J., concur.